 DAVIDSON RUBBER COMPANY574.By refusing since September-29, 1960,to bargaincollectively with the Unionin' good faith as the exclusive representativeof theforegoing employees,Respondenthas engaged in and is engaging in unfair labor practiceswithinthe meaning of Sec-tion 8(a) (5) ofthe Act.5.By such refusal to bargain,the Respondent has interferedwith, restrained, andcoerced its employees in the exerciseof theirright to bargaincollectively throughrepresentativesof theirown choosing and to engagein concerted activities for thepurposes of collective bargaining,thereby violating Section 8(a)(1) of the Act.6.By threatening to close downits plant becauseof the advent of the Union, andby promising to grant employees unilaterally the same benefits asthey wereseekingthrough collectivebargaining,the Respondent violated Section 8(a)(1) of the Act.7.Theaforesaid unfair labor practices affect commercewithin themeaning ofSection 2(6) and(7) of the Act.[Recommendationsomitted from publication.]Davidson Rubber CompanyandUnited Rubber, Cork,Linoleumand Plastic Workers of America,AFL-CIO.Case No. 1-CA-3426.November 7, 1961DECISION AND ORDEROn July 14, 1961, Trial Examiner David London issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thisproceeding,' and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Davidson RubberCompany, Dover, New Hampshire, its officers, agents, successors, andassigns shall :1.Cease and desist from :1The Respondent's request for oral argumentis herebydenied as the record and theRespondent's brief adequatelypresent theissues and positionsof the parties134 NLRB No. 7. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Discouraging membership in United Rubber, Cork, Linoleum-and PlasticWorkers of America, AFL-CIO, or any other ,labororganization of its employees, by discharging or refusing to reinstateany of its employees, or by discriminating in any other manner inregard to their hire or tenure of employment or any term or condi-tion of employment.(b) Interrogating its employees concerning their union membership-and activities in violation of Section 8 (a) (1) of the Act or requiringthem to surrender to it union literature.(c)Engaging in surveillance of its employees with respect to theirunion membership or activities.-(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of rights guaranteed them in Section 7of the Act, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment as authorized by Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Act of1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Doris Griffin immediate and full reinstatement to herformer, or a substantially equivalent, position, without prejudice to,her seniority or other rights and privileges, and make her whole forany loss of earnings she may have suffered as a result of the dis-crimination against her, in the manner set forth in the section of theIntermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpay due,under the terms of this Order.(c)Post at its plants at Dover, New Hampshire, copies of the noticeattached hereto marked "Appendix.' 12Copies of said notice, to befurnished by the Regional Director for the First Region, shall, afterbeing duly signed by an authorized representative, be posted by Re-spondent immediately upon receipt thereof and be maintained by it for60 consecutive days thereafter, in conspicuous places, including allplaces where notices to its employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that said notices are,not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the First Region, in writing,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order " DAVIDSON RUBBER COMPANYAPPENDIXNOTICE TO ALL EMPLOYEES59Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in United Rubber, Cork,Linoleum and Plastic Workers of America, AFL-CIO, or in anyother labor organization of our employees, by discharging or re-fusing to reinstate employees because they engaged in union andother concerted activities, nor will we discriminate in any othermanner in regard to hire or tenure of employment or any term orcondition of employment, to discourage membership in a labororganization.WE WILL NOT coercively interrogate our employees concerningtheir union or other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, nor will werequire them to surrender union literature.WE WILL NOT engage in surveillance of our employees with re-spect to their union membership or activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to form, join, orassist said United Rubber, Cork, Linoleum and Plastic Workersof America, AFL-CIO, or any other labor organization, to bar-gain collectively through representatives of their own choosing,or to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrainfrom any or all such activities.WE WILL offer to Doris Griffin immediate and full reinstatementto her former or substantially equivalent position, without preju-dice to her seniority or other rights and privileges, and make herwhole for any loss of pay she may have suffered as a result of ourdiscrimination against her.All our employees are free to become or remain, or refrain frombecoming or remaining, members of the above union or any other labororganization.DAVIDSONRUBBERCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 days from the datehereof,and must notbe altered, defaced, or covered by any othermaterial. 60DECISIONS OF NATIONAL LABOR RELATIONS' BOARDINTERMEDIATE' REPORTSTATEMENT OF THE CASEUpon a charge duly filed by United Rubber, Cork, Linoleum and Plastic Workersof America, AFL-CIO, herein called the Union, the General Counsel of the Na-tional Labor Relations Board, by the Acting Regional Director for the First Region,issued a complaint against Davidson Rubber Company, herein called Respondent,alleging that it had violated Section 8(a)(1) and (3) of the National Labor Re-lationsAct, as amended, 61 Stat. 136, herein called the Act.With respect to theunfair labor practices, the complaint alleges, in substance, that on or about January27, 1961, Respondent discharged or laid off its employee Doris Griffin, and there-after failed and refused to reinstate her, because she had joined or assisted theUnion or engaged in other concerted activities for the purpose of collective bargain-ing or other mutual aid or protection.The complaint also alleges that betweenJanuary 17 and February 15, 1961, Respondent interfered with, restrained, andcoerced its employees by conduct specifically described in the complaint.By itsanswer, Respondent denied the commission of any unfair labor practice and pleadedspecially, with reference to the acts alleged to be in violation of Section 8 (a) (1) oftheAct, that "the same were privileged as free speech under the Constitution ofthe United States of America and, in any event, not violative of the Act."At the hearing held before the duly designated Trial Examiner at Dover, NewHampshire, on May 17 and 18, 1961, the General Counsel, Respondent, and theUnion were represented by counsel.All parties were afforded full opportunity to beheard, examine and cross-examine witnesses, and to file briefs.Since the closeof the hearing, briefs have been received from the General Counsel and the Re-spondent which have been duly considered.Upon the entire record in the case and my observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and has been at all times material herein, a corporation duly or-ganized under, and existing by virtue of, the laws of the Commonwealth of Massa-chusetts.At all times relevant herein, Respondent has maintained its principaloffice and two manufacturing plants at Dover, New Hampshire, where it has beenand is engaged in the manufacture, sale, and distribution of foam rubber products.In the course and conduct of its business, Respondent causes and continuously hascaused at all times herein mentioned, quantities of foam rubber products to be soldand transported from said plants in interstate commerce to States of the UnitedStates other thanthe State of New Hampshire, which products are valued in excessof $50,000 per annum.Respondent admits, and I find, that it is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDUnited Rubber, Cork, Linoleum and Plastic Workers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The discharge of GriffinThe Union began its campaign to organize Respondent's employees in December1960.During the latter part of that month, William H. Stapleton, a field representa-tive for the Union, called on Doris Griffin, employed by Respondent, enlisted heraid in that task, and gave her union literature and applications for membership inthat organization for distribution among Respondent's other employees.Griffinaccepted the assignment and agreed to talk about the Union "in her department andin the lunch room."Thereafter, she passed out union cards in the lunchroomduring her break periods and also talked in the plant about the Union and what itcould do for the employees.On January 17, 1961, Griffin attended a union meeting at the home of PatriciaMarch who had been discharged by Respondent in the preceding month. The Marchresidence is next door to the home of Robert Knight, an admitted supervisor ofRespondent, and is separated therefrom only by a common driveway approximately10 feet wide.March testified, without contradiction,' that during the course of theIKnight was not called as a witness. DAVIDSON RUBBER COMPANY61meeting she observed Knight looking out from under the blinds of his living roomwindow "every time a car pulled in or went out."Griffin was employed by Respondent from July 27, 1960, until January 27, 1961,when her employment was terminated under circumstances hereafter detailed. Shewas hired as a class B inspector on line 2, one of eight production lines in theurethane department,where it was her duty to see that the automobile armrestsproduced on that line were properly made, cleaned,inspected,and packed.Al-together eight employees worked on that production line, three men engaged asoperator,clamper, and unclamper,four other girls and Griffin,who was the lastemployee on the line. It wasthe duty of at least one of the other girls to clean thearmrests.Griffin, however, was provided with cleaning supplies for use if the arm-rests required further cleaning.After 5 to 6 weeks at the foregoing task, Griffin was asked to fill in for a girl orta week's leave in the cushion department following which she was assigned to train:a girl as an inspector for line 1.About 2 to 3 weeks later,she was assigned to,assist an officer of Respondent on the production of the "upper trim" of the FordThunderbird,a project then in the experimental stage.Thereafter,she also worked'as an inspector of chrome stripping on Montclairs until that line was shut downin the middle of January 1961,when she was transferred back to inspection at whichtask she was engaged onFriday, January 27.At about 4:50 p.m. of that day, Leonard Hamilton,her supervisor,informedher that he would "have to let [her] go."Though she asked him what he meantby "let go, was[she] fired, laid off, or what,"he merely repeated:"Just let go."When she asked him why, he told her he didn'tknow, that he was merely told tolether go.Though she remonstrated that there were other inspectors with lessseniority,she was unable to get any information from him as to the extent of hettermination,or the reason therefor.The findings contained in the preceding paragraphs are based on the credited testi-mony of Griffin,who impressed me most favorably as a witness worthy of belief.Hamilton's testimony that he told her he was laying her off"because her line wasbeing dissolved and her past performance and because[they] didn'thave a trainingprogram to train other inspectors to go on the other line,and that the other in-spectors were superior,"isnot credited.His demeanor and manner of testifyingleftme with the distinct impression that he was more concerned with acquittingRespondent of liability herein than with testifying truthfully.Griffin's reference to her seniority rights was occasioned by the "Employees'Manual" issued by Respondent to govern the relationship with its employees.Ac-cording to that manual,in the event a reduction in the work force is required, em-ployees are to "be laid off according to their plantwide seniority in their classifica-tion, except in unusually extenuating circumstances or when their skill or ability isnot equal to that of junior employees."The manual further provides that inspec-tors, "after exhausting their seniority within their classification,can then exercisetheir seniority in the general factory classification."Griffin testified that on the following Monday morning, January 30, she calledFloyd McDowell,Respondent's personnel manager, and several times asked him whyshe was let go and why her seniority over several other girls did not prevail; thatshe never got a direct answer as to why she was being laid off and,with respect toher asserted seniority rights, he merely stated that seniority was "flexible"; thatwhen she asked who had made the decision to let her go he replied that he and twoor three others had done so;that she then told him that she would have to assumethat it was"because of union activities"to which he replied "You said it,I didn't."Stapleton,who was listening on an extension telephone,corroborated Griffin's ver-sion of that conversation.McDowell first denied that the word"union"was mentioned by Griffin in herconversation with him.Later, however, he admitted that the Union did enter intothe conversation and testified with respect thereto as follows: "As I remember, shemade a statement to me that I believe, or.'I.bet I was laid off because of my asso-ciationwith the Union';and as near as I can recall, my response was, `Do youmean to tell me that you're associated with the Union?'and she said, `Of coursenot'; `Well, then,'I said, `obviously this could have had no bearing in the layoff."'I find it incredible to believe that Griffin would first accuse Respondent of layingher off "because of [her]associationwith the Union" and, in almost the nextbreath,vehemently deny such association.This, coupled with the evasive and con-tradictory testimony offered by McDowell, has confirmed the judgment I formed atthe hearing that Griffin was more trustworthy of belief.Accordingly, I credit her 62DECISIONSOF NATIONALLABOR RELATIONS BOARDversion of the telephone conversation detailed above, corroborated as it was byStapleton.Though it was claimed by Respondent at the hearing that Griffin was only laidoff on January 27 because of an economic reduction of staff,McDowell testified thatRespondent now has no intention of ever recalling her to work.2 This, notwithstand-ing the provision in the manual that"permanent employees will be recalled to workin inverse order of lay-off,"and that since January 27,Respondent has hired severalnew inspectors and at least 25 to 30 general factory employees,all of them withoutprior experience.On the entire record I am convinced and find that Respondentpermanentlydischarged Griffin on January 27, 1961.Griffin was hired on July27, 1960,at a rate of$1.18 an hour and received twoincreases thereafter until, 6 months later,on January 27, the day of her discharge,she was receiving$1.42 an hour.And, because she "most always"met or exceededher production quota, she received additional incentive pay.During the course of her employment she was complimented for her good work byExas, head of the entire urethane department,by Ferullo, Hamilton's predecessor incharge of quality control,and was never warned nor reprimanded for her workperformance.Presumably,because of her competence,she was asked to train newlyhired inspectors.When work slackened in her department only 3 weeks after shewas first employed,and Ferullo told her "that he had one too many inspectors," hehad her transferred to general factory work"until such time as he needed anotherinspector."On Thursday,January 26, 1961, Exas told her she had "bumped"YvonneBeen,another inspector who had less seniority than Griffin.Hamilton was notified shortly after noon on January 27, by Exas,his departmenthead,that he would have to lay off two inspectors.At that time,Hamilton testified,"there was no doubt in [his] mind that[he] was going to let[Griffin]go."Thoughhe knew it was policy and "custom of the Company to offer Class B inspectors, priorto layoff,an opportunity to work in general factory,"he consulted no performanceor seniority records pertaining to Griffin,nor did he consult the personnel managerbefore selecting Griffin as his first layoff.He further testified that he arrived at thisdecision so unhesitatingly and exclusively because of her work performance on line1during Tuesday and Wednesday of the same week.Thus, he testified that duringthe afternoon of Tuesday,January 24,a "clog-up" occurred at her post occasionedby dirty armrests coming down her line which made it necessary for him to help herfor 15 to 20 minutes until the line was running smoothly again.According to Hamilton,Exas came to him during the same afternoon and toldhim there was trouble on line 1.3In response to Hamilton's inquiry concerningthe cause of the trouble, Griffin told him that the "parts were too dirty, she couldn'tget them clean,"and he again found it necessary to help her get the line clearedaway.He conceded,however,that on this occasion some of the parts were sodirty that they had to be returned to the "rework area where they clean parts" thatare rejected in the field.According to Hamilton,though he gave no detailed testi-mony concerning thereto,"the same thing just repeated all over again,about two orthree times,"on the following day, Wednesday,January 25.Griffin,on the other hand, testified that the only time during the last week of heremployment her line became clogged was about 2 p in. ofThursday,when she wentto Hamilton and told him the armrests were"very dirty, so dirty that they could notbe cleaned.. .in the split second.which the inspectors were given to get" eachpart washed and packed for shipment4As a result,her line became clogged forabout half-hour and she enlisted the aid of one of the girls on her production lineto clear up the line.For the reasons heretofore indicated,I credit Griffin's version of her work per-formance during the week ending January 27,and reject that of Hamilton. In addi-tion,Hamilton conceded that he found"a certain percentage of poor work"by otherinspectors and that on occasion he made written notations of such poor work in theemployee's personnel file, but he made no such memorandum for Griffin's file 5Respondent'sown testimony establishes that on January 27, when Griffin wasallegedly laid off because of a reduction in force, she had greater seniority than at2Respondent's alleged reason for this changein the status of Griffin from one who wasmerely laidoff, to one whowillnever be recalled,is disposed of in alater portion of thisreport.8 Exas made no mention of this alleged incident during his testimony4Hamilton testified thatan inspector inspects and packs about3,500 piecesduring an8-hour day, or approximately 437 per hour5 This,notwithstanding,accordingtoHamilton's own testimony, that he was not ad-vised of the need to reduce his staff until after noon of the followingFriday,2 to 3 daysafter Griffin's alleged poorperformance. DAVIDSON RUBBER COMPANY63least three other inspectors who were retained after that day.The record is alsoconclusive that asa classB inspector she was entitled to the so-called "bumping"rights againstunclassified "general factory" employees as specified in Respondent'sEmployees' Manual.Hamilton, the supervisor who selected Griffin as the first inspector whose serviceswere to be terminated, testified that he made this selection "because of her abilityand . .. performance.on Tuesday and Wednesday of that week."Not onlyhave I discredited his version'of the extent of the difficulty on her line during those 2days, but even if it beassumed,arguendo,that Griffin's line was clogged on morethan theone occasionconcerning which she testified, the record fails to establishthat any of these incidents could be attributed to neglect or failure on the partof Griffin to properly perform her job.It was Griffin's duty during those 2 days to clean and pack about 437 armrests anhour, or approximately 7 to 8 perminute, asthese parts came to her at the end ofthe production line. It is thus apparent, if any armrest was unduly dirty thereby re-quiring more thannormalattention by her, that the line would clog.Also, Hamiltonadmitted that the clogging could even be caused by "a mechanical failure on themachine, or the parts were not clean enough when they came down by.thecleaningpeople on the productionline itself.as distinguished from the inspec-tor operation." In such cases Hamilton testified, "the inspector was trying to do twopeople's jobs, one besides her own."On the entire record I am convinced that the reason ascribed by Hamilton at thehearing for his selection of Griffin for termination was but a pretext, and that thetrue reason must be found elsewhere. Indeed, it was because no valid reason existedfor ignoring Griffin's semonty rights that Hamilton was unable to give heranyreasonfor her termination when she asked for an explanation on January 27.6Not only was Griffin denied her seniority rights to remain as an inspector by theretention of three junior inspectors, but she was also denied the established right asprescribed by the Employees' Manual to exercise her plantwide seniority to replacegeneralfactory employees, of whom there were 75 to 100 with less seniority.McDowell, though admitting that he was not consulteduntilafterGriffin was ter-minated, testified that Griffin was not accorded this right because "she had not workedin generalfactory at any prior date; and this would have meant laying off a trainedperson and replacing her with an untrained person during an economic cutback."Not only was his statement and the testimony of Exas, that Griffin had not previouslyworked in the factory untrue as has heretofore been found, but McDowell admittedhe could not "remember any single situation in which [he] did not permit an in-spector displaced from inspection to bump in general production." In addition Exastestified "that any one who has seniority and has been kept any length of time shouldbe able to performanytype of job we have." Furthermore, McDowell admittedthatsinceJanuary 27, Respondent has hired at least 25 or 30 general factory em-ployees "off the street,without prior experience."Hamilton, upon being questionedabout the nature of general factory work, and concerning which he strangely seemedto know very little, was asked why Griffin was not given an opportunity to work ingeneral factory prior to her layoff, testified that he did not know.By reason of all the foregoing I find that on January 27, Griffin was dischargedfrom her employment without any intention by Respondent of ever recalling her andthat she was not merely laid off on that day as claimed by Respondent.? In view ofthat finding, it is unnecessary for me to considerHamilton's testimony and that ofMcDowell concerning a spot check Hamilton made on January 30 or 31,afterGriffin's discharge, when Hamilton allegedly found some extremely dirty parts inboxes containing Griffin's identification as the inspector thereof.Itwas for thisreason,McDowell testified, that it was decided not to recall Griffin. In view ofRespondent'sdeterminationonJanuary 27,to permanently sever Griffin from itsemployment, this evidence of alleged events discovered during the following week,even if believed, could have played no part in the decision of the prior Friday.8Notwithstanding the findingsjust announced,the ultimate questionstill remains9 Exas admitted that in a telephone conversation on January 28, with Patricia March,the latter asked him why Griffin was laid off and he replied that he "didn't know "7 Layton Oil Company,128 NLRB 252, footnote 68Were it necessary for me to consider this phase of Respondent's defense, I would re-ject it as not being establishedFirst, the mere fact that Hamilton testified that theboxes in question contained Griffin's inspection slips does not prove conclusively that she,in fact, inspected and packed those boxesSecondly, though McDowell testified it wasthis alleged discovery that prompted his decision never to recall Griffin, his personneloffice on Tuesday,January 31,notified the New Hampshire Employment Security Officethat Griffin had been merely"laid off because of lack of work."[Emphasis supplied ] 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether Griffin was discharged because of her union activities.Unless that questionis answered affirmatively Respondent must be acquitted of any charge of discrimi-nation proscribed by the Act.Though Respondent denied knowledge of Griffin'sunion activities, consideration of the entire record compels the conclusion that it'had such knowledge, and that Griffin was discharged because she engaged in suchactivities.Griffin's circulation of applications for union membership in the lunchroom dur-ing break periods, and her further conversations with employees in the plant inseeking union support, has heretofore been alluded to. In connection with thatactivity, Exas admitted that he and other representatives of management had coffeein the lunchroom two or three times a day. It is, therefore, not surprising thatduring the course of a telephone conversation on January 28, when Exas was ques-tioned by March as to why Griffin had been terminated Exas though professing ig-norance of the reason therefor, admitted that because "news travels fast," he knewthat Griffin and three other girls were "affiliated with the Union."Itmust also be deemed as admitted that Respondent watched the Union meetingon January 17 at the March residence and in which meeting Griffin participated.'Foreman Knight, who watched that meeting, was not called as a witness by Respond-ent.His failure to testify warrants the inference that, if called, he could'not truth-fully deny March's accusations, and that his testimony would not support Respond-ent's contentions.WhitinMachine Works,100 NLRB 279, 285, enfd. 204 F. 2d'883 (C.A. 1).Also of significance on this subject, was McDowell's response to Griffin's accu-sation on January 30 that the circumstances compelled her to assume that she wasbeing discriminated against because of her union activities.McDowell's responsethereto that it was she, and not he, who was making the accusation does not impressme as the normal response of a personnel manager who, as McDowell professed,was completely unaware of any such activity by the accuser or by other employees.Even if it be assumed,arguendo,that the record is devoid of direct evidence thatRespondent had knowledge of Griffin'sunionactivities, it would not alter my con-clusion as to the true reason for her discharge.Experience in the administrationof the Act has demonstrated "that direct evidence is seldom obtainable when seek-ing to probe an employer's mind to determine the motivating cause of his actions."N.L R.B. v. Bird Machine Company,161 F. 2d 589, 592 (C.A. 1), and cases citedtherein.It is for this reason that "direct knowledge of any employee's concertedor union activities is [not]a sine qua nonfor finding that he has been dischargedbecause of such activities.On the contrary, there is well established Board andcourt precedent that such knowledge may be inferred from the record as a whole."Wiese Plow Welding Co., Inc,123 NLRB 616. This is especially true here, whereRespondent, whose opposition to the entry of the Union into the plant was candidlyadmitted, "has not shown any satisfactory reason for the divergence from its assertedpolicy [on layoffs, thus justifying a rejection of] Respondent's contention concerningthe reason for [Griffin's] selection for layoff."N.L.R.B. v. Bird Machine Com-pany, supra.Also to be noted is the timing of the discharge shortly after theopening of the union campaign and the active part played therein by Griffin, de-scribed by Stapleton as the "key person" in that campaign.Having found that Respondent had knowledge of Griffin's union activities andthat no valid reason for her discharge in fact existed, I can only conclude that thereasons assigned by it were mere pretexts to cover Respondent's unlawful - desireto put an early end to the Union's campaign, and to discourage its employees frombecoming members of the Union. By that conduct, Respondent violated Section8(a)(3) and(1) of the Act.Further Violations of Section 8 (a) (1) of the ActOn or about February 14, 1961, a substantial number of Respondent's employeesreceived, at their homes, a letter and a card which had been mailed to them by theUnion.On February 15, Exas approached employee Croteau at his machine andasked him whether he "had receivedtheunion letter and the card."When Croteaureplied that he had, Exas asked him "to pass it in" as other employees hadalready done.Croteau stated that he did not have the letter or card with him,whereupon Exas requested that he bring them in which Croteau did on the followingday.Having lost the envelope in which the letter came, Exas asked him to signhis name on the back of the letter and Croteau.complied.After requesting Croteau to bring in his letter and card, Exas turned to employeeEthyl Curtis, who was standing close by, and asked her if she had also receivedsuch a letter.She replied that she did and, upon Exas'request,took it out of her DAVIDSON RUBBER COMPANY65pocketbook and gave it to him.During the same day, Croteau saw 10 to 15 suchletters sticking out of Exas' backpocket after observing "him going from belt to beltand picking up letters and putting them in his backpocket."Exas testified that afterhe received the first letter, he went into his office and read it, and that thereafter,though he admittedly "knew what the letters were about," he asked for and received10 to 12 such letters from various employees and turned them all over to McDowell.By Exas' interrogation of Respondent's employees concerning the receipt ofunion literature and his demand that the same be turned over to him, Respondentinterfered with, restrained, and coerced its employees in violation of Section 8(a) (1)of the Act.A similar conclusion is drawn with respect to Knight's surveillance of the Unionmeeting at the March residence on January 17. It is, of course, true that Knight wasat liberty to place himself in his home where he was most comfortable, or otherwisedesired to be.Nor was he required to place himself where it would be physicallyimpossible for him to observe who was entering or leaving the March residence.But where the undisputed record shows, as it does here, that Knight lifted a drawnshade to observe who was driving in and out of the March driveway, I can onlyconclude that Knight took that position not for his comfort or other innocent pur-pose, but that he deliberately placed himself near that window for the surveillancepurpose described above.By that conduct, Respondent interfered with, restrained,and coerced its employees in violation of Section 8(a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Irecommend that it cease and desist therefrom, and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Doris Griffin was discriminated against with respect to herhire and tenure of employment, I recommend that Respondent be ordered to offerher immediate and full reinstatement to her former or substantially equivalentposition,without prejudice to her seniority and other rights and privileges, andto make her whole for any loss of earnings she may have suffered because of thediscrimination against her by payment of a sum of money equal to the amount shenormally would have earned as wages from January 27, 1961, to the date of offerof reinstatement, less her net earnings during said period.Said backpay shall becomputed on a quarterly basis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289. I also recommend that Respondent makeavailable to the Board, upon request, payroll and other records to facilitate thedetermination of the amount due under this recommended remedy.In view of the nature of the unfair labor practices committed, the commissionof similar and other unfair labor practices reasonably may be anticipated. I there-fore recommend that Respondent be ordered to cease and desist from in any mannerinfringing upon rights guaranteed to its employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.United Rubber, Cork, Linoleum and Plastic Workers of America, AFL-CIO,is a labor organization within the meaning of the Act.2.By discriminating in regard to the hire and tenure of employment of DorisGriffin because of her union activities, thereby discouraging membership in theabove-named labor organization, Respondent has engaged in and is engaging inunfair labor practices. within the meaning of Section 8(a)(3) of the Act.3.By the discrimination mentioned immediately above, and by interrogating andwatching its employees concerning their union activities, and requiring them to sur-render union literature, Respondent has violated Section 8(a)(3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]630849-62-vol 131-0